The defendants moved to quash the bill of indictment for want of jurisdiction. The court allowed the motion and the solicitor for the state appealed.
The facts in this case are almost identically the same as those in the case of State v. Benthall, at this term, and therefore need not be stated. The questions of law involved are the same, and the opinion delivered in that case is the decision in this. Let it be certified to the superior court of Edgecombe county in this case.
No error.                                     Affirmed.